DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/17/2020 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/17/2020, with respect to claims 1, 10, and 16 have been fully considered and are persuasive. 
Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 10, and 16 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 1, 10, and 16, the prior art fails to teach wherein each of the driving substrates comprises a thin film transistor array structure and a carrier which are vertically stacked, the gape is defined between adjacent stacks of the thin film transistor array structure and the carrier of the driving substrates; and the gap is empty, along with the structural limitations positively recited in each respective independent claim. Claims 2-9, and 21-23 are dependent on claim 1, and are therefore allowable. Claims 11-15 are dependent on claim 10, and are therefore allowable. Claims 17-20 are dependent on claim 16, and are therefore allowable. Furthermore, see at least pages 2-3 of Applicant Arguments/Remarks Made in an Amendment, filed 12/17/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (2016/0116817), Pipitone (2015/0055034), Lo (8,780,437), Rayner (8,564,950), Tsai (8,553,316), Liu (8,299,707), Hsieh (2012/0087002), Wang (2012/0026209), Hollaway (2011/0228192), and Kawasaki (7,941,196) disclose relevant displays and/or waterproof structures, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872